Citation Nr: 0319299	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical herniated 
nucleus pulposus, to include as secondary to service-
connected leishmania cutanea.

2.  Entitlement to service connection for lumbar herniated 
nucleus pulposus, to include as secondary to service-
connected leishmania cutanea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for training with the 
Puerto Rico National Guard, to include a period of such 
service from July 21, 1984, to August 4, 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2000 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends, in essence, that he currently has 
herniated nucleus pulposi of the cervical and lumbar spines 
as a result of medication accorded him for treatment of 
leishmania cutanea during his period of active duty for 
training in 1984.  His leishmania cutanea was subsequently 
established as service connected, and he is now seeking 
service connection for his cervical and lumbar herniated 
nucleus pulposi as secondary thereto.  The Board notes, 
however, that he has alleged that these disorders arose as a 
consequence of an inservice incident (the treatment he was 
accorded) and are not necessarily proximately due to or the 
result of a service-connected disorder; see 38 C.F.R. 
§ 3.310(a) (2002).  Although his claims have been 
characterized as ones in which he is seeking service 
connection on a secondary basis, it also appears that service 
connection may be premised on a direct incurrence due to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  See also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In the course of developing of the veteran's claim, his 
claims file was referred by the RO to a VA examiner for an 
opinion as to the possible relationship between the treatment 
accorded the veteran during service for his leishmania 
cutanea and his herniated nucleus pulposi.  The report of 
that review of the medical evidence, dated 


in February 2002, shows that the physician found that, "[i]n 
spite of extensive search for information on pentostatin side 
effects, I have not found enough data to conscientiously 
explain the [veteran's] disc lesions on the basis of 
pentostatin side effect.  In my opinion, this patient should 
contact Walter Reed Infectious Disease Group to obtain 
benefit of the extensive experience with the use of this 
drug."  Review of the claims file does not show that the RO 
thereafter contacted sources at Walter Reed Army Medical 
Center to obtain information as to the effect of pentostatin, 
which the veteran was apparently administered by the military 
in conjunction with his treatment for leishmania cutanea.  
The Board is of the opinion that such information could be of 
significant probative value, and should be obtained prior to 
further review of this claim.

In addition, the veteran's service medical records have not 
been associated with his claims folder.  The Board is of the 
opinion that those records should be obtained and associated 
therewith.

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
Infectious Disease branch at Walter Reed 
Army Medical Center, Washington, DC, 
furnish any and all medical records 
compiled pursuant to treatment for 
leishmania cutanea accorded the veteran 
at that facility in 1984, along with any 
and all medical records, including 
reports of studies and tests, pertaining 
to the use of pentostatin and the side 
effects thereof, and in particular any 
and all such records pertaining to spinal 
involvement.

2.  The RO should request that the Puerto 
Rico Army National Guard and the National 
Personnel Records Center furnish legible 
copies of all medical records compiled on 
behalf of the veteran during any and all 


periods of active duty, active duty for 
training, and inactive duty training.

3.  Upon receipt of any and all such 
records, the RO should review the 
veteran's claims, and determine whether 
service connection can now be granted for 
cervical and lumbar herniated nucleus 
pulposi, either as directly incurred 
during service or as secondary to 
service-connected leishmania cutanea.  If 
the decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of 
these claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




